

116 HR 8872 IH: Transparency in Federal Home Loan Bank Membership Act of 2020
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8872IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. Hollingsworth (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to enable captive insurance companies to apply for membership in the Federal Home Loan Bank System, to add additional membership criteria for captive insurance companies, to require a study on Federal Home Loan Bank membership, and for other purposes.1.Short titleThis Act may be cited as the Transparency in Federal Home Loan Bank Membership Act of 2020. 2.DefinitionsSection 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422) is amended by adding at the end the following:(13)Captive insurance companyThe term captive insurance company means an insurance company whose primary business is the insurance of its affiliates.(14)Insurance companyThe term insurance company means an entity that holds an insurance license or charter under the laws of a State.(15)Parent companyThe term parent company means the ultimate parent company..3.Captive insurance company eligibility for membership(a)In generalSection 4(a) of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended by adding at the end the following:(6)Eligible captive insurance companies(A)In generalA captive insurance company shall be eligible to become a member of a Federal Home Loan Bank only if the parent company of the captive insurance company meets the following requirements:(i)Mission alignment standards(I)Housing investmentAt least 51 percent of the total assets of the parent company are invested in residential mortgage loans.(II)Form of investmentsAt least 60 percent of the total assets of the parent company are held in real estate assets, cash and cash equivalents, and government securities (as such terms are used under section 856(c)(4)(A) of the Internal Revenue Code of 1986).(ii)Capital standardsSuch capital standards as the Director determines appropriate, by rule, which shall be as close as practicable to those capital standards applicable to insured depository institutions (as defined under section 3 of the Federal Deposit Insurance Act).(B)Ongoing membership(i)Reporting requirementEvery 5 years after becoming a member of a Federal Home Loan Bank, a captive insurance company shall submit a report, prepared by a third-party auditor, to the Director containing information on compliance by the parent company with the requirements described under subparagraph (A).(ii)Parent company requirementsA parent company of a captive insurance company that is a member of a Federal Home Loan Bank shall—(I)maintain the mission alignment standards described under subparagraph (A)(i);(II)maintain the capital standards described under subparagraph (A)(ii);(III)be deemed a regulated entity under section 1314 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4514); and(IV)be subject to such additional reporting requirements as the Director determines appropriate, by rule.(iii)Failure to meet mission alignment standards requirementIf the Director determines that a parent company no longer meets the mission alignment standards described under subparagraph (A)(i), the Director shall require the parent company to file quarterly reports with the Director for a 1-year period, showing how the parent company is seeking to comply with such mission alignment standards.(iv)Report on parent company compliance with capital standards(I)In generalEach captive insurance company that is a member of a Federal Home Loan Bank shall issue a quarterly report to the Bank containing information on the compliance, by the parent company of the captive insurance company, with the capital standards described under subparagraph (A)(ii).(II)Report on non-complianceIf a Federal Home Loan Bank receiving reports described under subclause (I) determines that a parent company has failed to meet the capital standards described under subparagraph (A)(ii) for 2 consecutive quarters, the Bank shall notify the Director of such failure.(v)Failure to meet capital standards requirementIf the Director determines that a parent company no longer meets the capital standards described under subparagraph (A)(ii), the Director shall require the parent company to file a capital restoration plan with the Director and the Federal Home Loan Bank with respect to which the parent company’s captive insurance company is a member.(vi)Termination of membershipA captive insurance company’s membership of a Federal Home Loan Bank shall be terminated, in accordance with section 6(d)(2) of the Federal Home Loan Bank Act (12 U.S.C. 1426(d)(2)), if—(I)the parent company of the captive insurance company does not submit a capital restoration plan required under clause (v) that is substantially in compliance with section 1369C of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4622) within the applicable period;(II)the Director does not approve such a capital restoration plan required under clause (v);(III)the Director determines that the parent company has failed to comply with such a capital restoration plan; or(IV)with respect to a parent company that the Director has determined no longer meets the mission alignment standards described under subparagraph (A)(i), the parent company has not returned to compliance with such standards before the end of the 1-year period described under clause (iii).(vii)ReapplicationA captive insurance company whose membership in a Federal Home Loan Bank is terminated under clause (vi) may not reapply for membership in a Federal Home Loan Bank until the end of the 5-year period beginning on the date of such termination.(C)Parent company support(i)In generalThe Director shall require the parent company of the captive insurance company, in the event that the captive insurance company defaults on any amounts owed to a Federal Home Loan Bank, to pay the Bank the amount of any such default.(ii)Enforcement powersFor purposes of enforcing this subparagraph, a parent company shall be deemed a regulated entity under sections 1371, 1372, and 1376 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4631, 4632, and 4636).(D)Clarification of priority of secured interestsAny security interest granted to a Federal Home Loan Bank by any captive insurance company, or by its parent company or any affiliate company on its behalf, shall be entitled to priority over the claims and rights of any party (including any receiver, conservator, trustee, or similar party having rights of a lien creditor) other than claims and rights that—(i)would be entitled to priority under otherwise applicable law; and(ii)are held by actual bona fide purchasers for value or by actual secured parties that are secured by actual perfected security interests..(b)RulemakingNot later than the end of the 1-year period beginning on the date of enactment of this Act, the Director of the Federal Housing Finance Agency shall issue the capital standards and reporting requirements rules described under subparagraphs (A)(ii) and (B)(ii)(IV) of section 4(a)(6) of the Federal Home Loan Bank Act.(c)ApplicabilitySection 4(a)(6) of the Federal Home Loan Bank Act, as added by subsection (a), shall take effect with respect to a captive insurance company on the effective date of the rules required under subsection (b). (d)Captive insurance company eligibility transition periodA captive insurance company that has, or will have, the company’s membership in a Federal Home Loan Bank terminated due solely to the change in the treatment of captive insurance companies under the final rule of the Federal Housing Finance Agency titled Members of Federal Home Loan Banks (81 Fed. Reg. 3246; published January 20, 2016) may continue membership or have membership restored, as applicable, in the same Federal Home Loan Bank during the period beginning on the date of enactment of this Act and ending on the day the Director issues the rules required under subsection (b), if—(1)the Federal Home Loan Bank determines, including based on information submitted by the captive insurance company, that—(A)the affiliate insured by the captive insurance company makes, owns, or acquires residential mortgage loans; and(B)the captive insurance company will comply with the membership eligibility requirements described in paragraphs (a), (b), and (c) of section 1263.6 of title 12, Code of Federal Regulations, during such period; and(2)the captive insurance company continues to be owned, or upon restoration of membership is owned and continues to be owned, including direct ownership by a controlling entity or indirect ownership through one or more holding companies, by the same entity that owned the captive insurance company on the date of enactment of this subsection.4.Study on impact of expansion of membership(a)StudyThe Director of the Federal Housing Finance Agency shall conduct a study on the impact of the expansion of the Federal Home Loan Bank System to additional types of entities involved in the housing finance system. The study shall consider—(1)how liquidity provided through the Federal Home Loan Bank System could be increased in a manner that is consistent with its mission;(2)what initial and ongoing capital and reporting requirements for membership could be used to minimize risk to the Federal Home Loan Bank System;(3)how the Federal Housing Finance Agency could use its oversight and authority to ensure that expanded membership would not pose excessive risk to the Federal Home Loan Bank System;(4)mitigants and transaction structures to address risk of an insolvency proceeding affecting the parent of a captive insurance company member; and(5)other topics relevant to developing a framework for membership that promotes the mission of the Federal Home Loan Bank System.(b)ReportNot later than one year after the date of enactment of this Act, the Director shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the study required under subsection (a), including all findings and determinations made in carrying out the study.